NUMBER 13-19-00406-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

       IN THE INTEREST OF A.E.J. AND V.N.J., MINOR CHILDREN


   On Appellant J.B.J.’s Motion for Access to Appellate Record and
       Motion for Extension of Time to File Pro Se Response.


                                       ORDER
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

      This is an appeal of an order terminating parental rights. Currently pending before

the Court are appellant J.B.J.’s pro se motions for access to the appellate record and for

extension of time to file response. Appellant’s counsel has filed an Anders brief in this

cause and appellant requests access to the appellate record so that he may file a pro se

response to the Anders brief.

      We note that the Texas Court of Criminal Appeals has held that an appellant’s pro

se response to an Anders brief “need not comply with the rules of appellate procedure in
order to be considered. Rather, the response should identify for the court those issues

which the indigent appellant believes the court should consider in deciding whether the

case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex.

Crim. App. 2008). If, after reviewing appellant’s pro se response, this Court determines

that there are meritorious issues for appeal, we may direct the trial court to appoint new

appellate counsel to fully brief those issues.

        We further note that, because this appeal concerns the termination of parental

rights, it is subject to special expedited deadlines and procedures. See TEX. R. APP. P.

28.4; TEX. R. JUD. ADMIN. 6.2(a). The intermediate appellate courts are directed to ensure

“so far as reasonably possible” that these appeals are brought to final disposition within

180 days of the date the notice of appeal is filed. TEX. R. JUD. ADMIN. 6.2(a).1

        In light of the foregoing, we hereby GRANT appellant’s motions and ORDER the

trial court to ensure that appellant J.B.J. has the opportunity to fully examine the appellate

record on or before January 15, 2020. We further ORDER the trial court to notify this

Court as to the date upon which the appellate record was made available to appellant

J.B.J. See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014). Appellant shall file his

pro se response to the Anders brief, if any, within TEN days of the date the record is made

available to him pursuant to this order.

        IT IS SO ORDERED.

                                                                          PER CURIAM

Delivered and filed the 2nd
day of January, 2020.



        1 Under the rule, we are directed to ensure that this case is disposed of before February 14, 2020.

Given the time constraints, this order must be strictly adhered to.


                                                    2